Title: From George Washington to Major General Philip Schuyler, 11 February 1779
From: Washington, George
To: Schuyler, Philip

Dear sir
Head Quarters Middlebrook 11th Feby 1779.

It was not till the 5th instant I returned to this place—While in Philadelphia, what between Congress and a special committee of that body I was furnished with ample employment. I had few moments of relaxation, and could do little more than barely acknowlege the receipt of your obliging favors of the 27th of December & the 1st and 2d of January Ult: Even now I find it impossible to be as explicit and comprehensive as I could wish, in this letter⟨,⟩ my common business having run so much behind hand during my absence from the army; but as the season is advancing, and no time to be lost, which can be employed in preparing for such operations as our circumstances will allow us to adopt for the ensuing campaign, I shall thank you for your opinion and aid in the several objects of this letter. Some of them were contained in my last; however I shall repeat them again for fear of a miscarriage.
1st. What number of men do you conceive necessary for an expedition against the hostile tribes of the six nations and the force which it is probable they will bring to their aid?
2d. What part of the Indian settlements should be considered as the central point to which all the force of the expedition from the different quarters should be directed; or where a junction of the whole should take place?
3rd. Whether any, and if so, what artillery will be necessary? And What stores most proper for such an expedition and the quantities of each?
4th. The best route to approach their settlements? Three different routes have been suggested. The 1st by the way of Fort Schuyler, the Oneida lake, and Cuyaga or Seneca river. The second, by a land march wholly from fort Schuyler, the difficulties of which are variously stated; some making the passage through the country easy, others representing it as the reverse. The 3d by a portage from the Mohawk river to the East branch of the Susquehannah & down this to a branch made use of by the Indians in their invasion of our frontiers. The advisability of the second will depend in a great measure, on the kind of country to be passed through; and that of the first and last upon the goodness and extent of the water carriage For if this will serve only in part; and requires horses and pack saddles for the performance of the rest, it then becomes a question which is to be prefered, in point of œconomy—time, and other circumstances—That wholly by land, or that composed of both land and water portage.
5th. In case the 3d or last route should be prefered, what is the distance of transporting batteaux from the Mohawk river to the Susquehannah, and the physical or natural obstructions? This should be fully scrutinized. Indeed, every foot of the route if possible should be described, and the difficulties and distances from place to place minutely ascertained.
I could wish a similar critical examination of each of the other routes. This would be attended with other advantages, besides those arising to the expedition from a comparative view. The same attention given to each avinue by which the country is accessible must distract the enemy, and may produce a confusion and irresolution in their measures for defence.
6th. The route being fixed on, what time (making a reasonable allowance for unforseen delays) will it require to penetrate to the heart of the Indian country or to the principal object or point of the expedition?
If a water transportation is to be used either in whole or in part what inconveniencies or obstructions may be expected from the state of the rivers at the season in which the expedition should be executed? And if pack horses are to be employed, and their chief support to be grass, when should the operations commence? Further It is indispensably necessary to ascertain the precise moment for the movement of the main body that diversions from different points may be exactly timed for co-operation.
7th. What distance is it from the Seneca Towns to fort Pitt? What kind of a country between? And the land and water transportation?
8th. Is it essentially necessary to have slight Stockade forts erected as the army advances for the benefit of convoys, and the security of a retreat in case of misfortune? Or, is it, that the good to be expected from shuch works would be more than overbalanced by the delays occasioned in erecting them—the diminution of strength which the army would suffer in small garrisons—and the advantages which the enemy may derive from the slowness of our movements, with the knowlege of our designs? Or what is the proper medium?
9 Will it do to have the provisions to follow after the army, in case there are no forts constructed; or must the whole stock accompany the army from its first movement?
10th When ought the troops to rendezvous and where? And how long is it probable they will be engaged in this expedition?
11th. At what places should magazines be formed, and when, and for how many days?
12th How many batteaux will be wanted for this expedition? Or are those on hand of the proper kind and sufficient in number?
If we are to build more, no time should be lost. It should be set about immediately, and the requisite number completed as soon as possible.
13—What precautions are to be devised to alarm the enemy in Canada, thereby to prevent the troops in that country coming to Ontario to the aid of the Indian nations?
To these many questions would occur If I had more leisure to pursue the subject; But Your time and good judgement will take in every other consideration of policy or importance. When you have committed your thoughts and enquiries on this occasion, you will be pleased to transmit them by some trusty conveyance.
It will be necessary, immediately to employ proper persons unacquainted with each others business to mix with the hostile Indians, that the most unequivocal information may be gained of their strength & sentiments, their intentions and what ideas they may have acquired of our designs. We should also learn what support or assistance they expect in case our intended expedition should be known to them; or what precautions they are taking to oppose our operations.

The Indians in friendship with us, may be sent on this purpose—The half tories, also if they can be engaged, and will leave pledges as a security for their fidelity might prove very useful instruments. Similar investigations should be carried into Canada and the garrison at Niagara.
I shall likewise depend on your exertions in having the different routes to the object of the expedition critically explored, both by Indians and others, so that a complete knowledge of distances—natural difficulties—and the face, and nature of the country may be precisely obtained.
I must beg the use of your manuscripts a little longer—Some of them I think interesting. I shall keep them till I find a safe hand to intrust them to or till I have the pleasure of seeing you at Camp. I am Sir with the utmost esteem and regard your &
G.W.
